Citation Nr: 0011999	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  96-10 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a right ankle 
disability, secondary to service-connected chronic left ankle 
sprain.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 
1964.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, for additional development.  The case 
is now before the Board for final appellate consideration.

Pursuant to the Board's May 1999 remand, a hearing before a 
member of the Board sitting at the RO was scheduled.  In 
signed correspondence received in June 1999, the veteran 
canceled the scheduled hearing.  


FINDING OF FACT

The veteran's claim for service connection for a right ankle 
disability, secondary to service-connected chronic left ankle 
sprain, is not plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for a right ankle 
disability, secondary to service-connected chronic left ankle 
sprain, is not well-grounded.  38 U.S.C.A. § 5107(b) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains, in substance, that he has incurred a 
right ankle disability as a consequence of his service-
connected chronic left ankle sprain.  Specifically, the 
veteran contends that his service-connected chronic left 
ankle sprain has made his left leg shorter than his right 
leg, which has caused him to have a current right ankle 
disability manifest by pain.  During a December 1995 RO 
personal hearing, the veteran suggested that medication taken 
to treat his left ankle might have resulted in a right ankle 
disability, but that he did not know.  As the veteran 
continues to suffer from a right ankle disability, a 
favorable determination is requested.

A claimant with active service may be granted service 
connection for disease or disability on a direct basis, when 
the evidence reflects that the disease or disability was 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  In addition, a claimant with active service 
may be granted service connection for disease or disability 
on an indirect basis, when the evidence reflects that the 
disease or disability is proximately due to or the result of 
a service-connected disability or injury.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.310 (1999).

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Veterans Appeals held that when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for a right ankle 
disability, secondary to service-connected chronic left ankle 
sprain.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a)(West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994).

The veteran must satisfy three elements for the claim for 
service connection for a right ankle disability, including as 
secondary to service-connected chronic left ankle sprain, to 
be well-grounded.  Initially, there must be competent (i.e. 
medical) evidence of a current right ankle disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) and 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Secondly, there must be evidence of incurrence or aggravation 
of a disease or injury in service, or due to service-
connected disability, as shown through lay or medical 
evidence.  Layno v. Brown 6 Vet. App. 465, 469 (1994).  
Finally, there must be evidence of a nexus between the in-
service, or due to service-connected disability, injury or 
disease and the current right ankle disability, as shown 
through medical evidence.  Latham v. Brown, 7 Vet. App. 359, 
365 (1995).

The Board has carefully reviewed the evidence in the claims 
file, and has found no evidence showing that the veteran 
incurred or aggravated a right ankle disability in service.  
The veteran's service medical records are negative for 
complaints, findings, symptoms, or diagnoses pertinent to the 
right ankle.  The veteran's post-service medical records fail 
to provide any competent evidence showing a nexus or link 
between the veteran's military service and a current right 
ankle disability.  

Further, there is no medical evidence in the claims file that 
the veteran's service-connected chronic left ankle sprain, or 
treatment thereof, caused a right ankle disability, or 
resulted in a right ankle disability.  Ideally, such opinions 
would be based on a review of the record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

First, the Board notes that various VA and private medical 
records document a leg length discrepancy, with the veteran's 
left leg being shorter than his right leg.  However, the 
evidence of record is negative for any current complaints, 
findings, symptoms, or diagnoses pertaining to the right 
ankle.  Historically, medical records from the Manitowoc 
Clinic show that the veteran injured his right ankle in 
September 1981 when he slipped on a cable.  In October 1981, 
a synovial cyst was noted on the veteran's right ankle, that 
had pre-existed the injury from April 1980.  It was noted a 
September 1981 X-ray had shown an old bone fragment at that 
area.  In March 1983, the synovial cyst was removed.  There 
are no medical records showing that the veteran currently 
suffers from any residuals of the 1981 right ankle injury, 
the right ankle synovial cyst, or its surgical removal.  

Similarly, the report of a January 1997 VA orthopedic 
examination is negative for complaints, findings, symptoms, 
or diagnoses pertaining to the right ankle.  In fact, 
although the report indicates that it is likely that some of 
his symptoms in the left ankle are related to the more 
diffuse process that appears to be involving other joints, 
and noted the veteran complained of symptoms pertaining to 
the left ankle, both knees, right hip, right shoulder and 
psoriasis, the report specifically provides that the veteran 
"did not report any right ankle symptoms."

Regarding any nexus evidence, the Board observes that there 
is no evidence that the veteran's service-connected chronic 
left ankle sprain caused or aggravated his 1981 right ankle 
injury, right ankle synovial cyst, status postoperative, or 
any current right ankle disability.  Nor is there any 
evidence that any treatment for the service-connected chronic 
left ankle sprain resulted in a right ankle disability.  

An April 1998 private medical statement indicates only that 
the veteran's leg length discrepancy was the likely cause of 
his hip pain and possibly the cause of his knee pain.  This 
statement conspicuously fails to link the veteran's service-
connected left ankle disability to his leg length 
discrepancy, or link his leg length discrepancy to his right 
ankle complaints.  A July 1998 medical statement by the same 
private physician repeats the veteran's own history that he 
had had no shortness of his left leg prior to an injury to 
the left ankle in service.  The physician opined that while 
it was impossible to determine the underlying cause of the 
leg length discrepancy, it was possible that chronic 
recurrent ankle sprain could result in ankle joint 
degeneration, causing decreased left leg length.  The 
physician stated that the veteran's chronic hip pain could 
definitely be related to the left leg length discrepancy.  
This statement conspicuously fails to link the veteran's leg 
length discrepancy to his right ankle complaints.

In light of these private medical statements, in October 
1998, the RO requested that the veteran obtain an additional 
statement from the private physician setting forth a specific 
diagnosis for the right ankle, and providing whether it was 
confirmed by radiographic examination; identifying the 
specific medical records he considered when offering his 
opinion about the right ankle; providing treatment reports; 
and identifying the pre-service medical records he reviewed 
when offering the opinion as to leg length discrepancy with 
the contralateral side.  

There is no evidence that the veteran did not receive the 
RO's request for additional evidence, or that he responded to 
it.  As the veteran's claim is not well-grounded, VA is under 
no obligation to obtain private treatment records.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999).  The Board 
additionally points out that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The Board acknowledges the veteran's contentions that he has 
a current right ankle disability, that is the result of his 
service-connected chronic left ankle sprain or treatment 
thereof.  However, while the veteran is competent to describe 
his observations, as a layperson, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
medical diagnosis or etiology.  Espiritu, 2 Vet. App. at 492.  

Because of the lack of competent medical evidence showing 
that the veteran incurred or aggravated a right ankle 
disability in service, that his service-connected chronic 
left ankle sprain caused or aggravated current right ankle 
disability, or that medical treatment for his service-
connected chronic left ankle sprain caused a right ankle 
disability, his claim is not well-grounded and the appeal 
based thereon is thus denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).



ORDER

Evidence of a well-grounded claim for service connection for 
a right ankle disability, secondary to service-connected 
chronic left ankle sprain, not having been received, the 
appeal is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

